Case 2:20-cv-02291-DOC-KES Document 204-3 Filed 01/15/21 Page 1 of 16 Page ID
                                 #:3617




                         EXHIBIT C
      Case 2:20-cv-02291-DOC-KES Document 204-3 Filed 01/15/21 Page 2 of 16 Page ID
                                       #:3618


REPORT      from



               OFFICE OF THE CITY ADMINISTRATIVE OFFICER



Date:          November 13, 2020                                        CAO File No.        0220-05734-0005
                                                                        Council File No.    20-0841, 20-1385
                                                                        Council District:   2, 3,4, 13, 14, and 15
To:             The City Council

From:        /^Richard H. Llewellyn, Jr., City Administrative Officer

Reference:      Homeless Roadmap

Subject:        Funding Recommendations forCOVID-19 Homelessness Roadmap
                Projects - Third Report - REVISED


SUMMARY

On September 9, 2020, the City Council approved funding for the initial projects under the COVID-
19 Homelessness Roadmap and directed the City Administrative Officer to submit funding
recommendations for projects as they are ready for funding via reports. This is the third funding
report related to the COVID-19 Homelessness Roadmap (Roadmap). This report includes funding
recommendations for: three (3) new interim housing sites with 412 beds; a request to reserve funds
from the State of California Homeless Housing, Assistance, and Prevention Program (HHAP) grant
to cover the Coronavirus Relief Fund (CRF) allocation that may not be expended by the December
30, 2020 deadline; services funding for a total of eight (8) approved interim housing sites; costs to
move containers from the tiny home village site at 6700 Vanalden Ave.; operating costs for an RV
Safe Parking program in partnership with the County of Los Angeles (County); and authorization to
enter into agreements with the County for two (2) Roadmap sites with partial County funding.

This report also includes recommendations to implement Mayor and Council action to partially fund
four (4) Measure H strategies, due to the Measure H revenue shortfall, for three (3) months to
continue these services after the County’s funding ceased on October 31,2020 (C.F 20-1385). The
City Administrative Officer and Chief Legislative Analyst will report in January 2021 on the need for
funding through June 30, 2021.

RECOMMENDATIONS

That the City Council, subject to approval by the Mayor:

      1. DETERMINE that these projects are statutorily exempt from the California Environmental
         Quality Act (CEQA) as set forth by the Notices of Exemption attached to this Council file as
         follows:
Case 2:20-cv-02291-DOC-KES Document 204-3 Filed 01/15/21 Page 3 of 16 Page ID
                                 #:3619


                                                           CAO File No.                 PAGE



                                                           0220 - 05734 - 0005                 2



      a. The tiny home project at 12600 N. Saticoy St. in Council District (CD) 2, which allows
         for the lease of State of California land to construct and operate a new homeless tiny
         home site with a maximum of 150 beds, is statutorily exempt from CEQA under Public
         Resources Code Section 21080(b)(4) as a specific action necessary to prevent or
         mitigate an emergency as also reflected in CEQA Guideline Section 15269(c); and
         because the project uses “Homeless Housing, Assistance, and Prevention Program
         funds,” it is exempt under Governor’s order N-32-20;
      b. The project at 5941 Hollywood Blvd. in CD 13, which allows for the minor interior
         tenant improvements and the operations of an existing homeless shelter owned and
         operated by the Salvation Army with a maximum of 30 beds, is statutorily exempt
         from CEQA under Public Resources Code Section 21080(b)(4) as a specific action
         necessary to prevent or mitigate an emergency as also reflected in CEQA Guideline
         Section 15269(c); and under Government Code§65660 (AB 101) applicable to
         providing financial assistance to Low Barrier Navigational Centers;
      c. The project at 1060 N. Vignes St. in CD 14, which allows for providing financial
         assistance to the County of Los Angeles (County) for the operations of a new
         homeless shelter on a County owned parcel with a maximum of 232 beds,
         is statutorily exempt under Public Resources Code § 21080(b)(4) as a specific action
         necessary to prevent or mitigate an emergency as also reflected in CEQA Guideline
         Section 15269(c); Government Code §§ 8698.4 and 65660, applicable to actions
         providing financial assistance to construct a homeless shelter; CEQA Guidelines
         15332.15301(a), (h); 15303(d), (e), 15304(a), (b), (f); 15311(b);

2. APPROVE the reprogramming up to $33,092,261 from HHAP Category 3 - Prevention,
   Shelter Diversion to Permanent Housing and Bridge Home Housing Operations
   ($23,878,171) and HHAP Category 4 - Rental Assistance and Rapid Rehousing and
   Permanent Housing ($9,214,090) to HHAP Category 1 A Bridge Home Capital and reserve
   up to $34,226,628 to cover construction costs for Roadmap projects.
       a. Appropriate up to $23,878,171 from HHAP Special Fund Grant Fund No. 62Y,
          Account No. 10S652 to HHAP Special Fund Grant Fund No. 62Y, Account No.
          10S650;
       b. Appropriate up to $9,214,090 from HHAP Special Fund Grant Fund No. 62Y, Account
          No. 10S653 to HHAP Special Fund Grant Fund No. 62Y, Account No. 10S650.
       c. Reserve up to $11,667,250 in HHAP Category 1 - A Bridge Home Capital funding for
          construction costs for pending Roadmap sites.

3. APPROVE and appropriate up to $13,678,378 from the HHAP Special Fund Grant Fund No.
   62Y, Account No. 10S650, HHAP Category 1 - A Bridge Home Capital to the Fund No. 62Y,
   Department No. 10, account numbers to be determined, for previously approved Roadmap
   projects and to add funding to reflect actual costs based on contractor bid amounts as
   follows, if the Coronavirus Relief Funds (CRF) expenditure deadline of December 30, 2020
   is not extended:
Case 2:20-cv-02291-DOC-KES Document 204-3 Filed 01/15/21 Page 4 of 16 Page ID
                                 #:3620


                                                            CAO File No.                     PAGE



                                                            0220 - 05734 - 0005                     3



                                                       Number of                  Amount
          CD    Site
                                                         Beds

           2    11471 Chandler Blvd.                       66                          $1,309,719

           2    6099 Laurel Canyon Blvd.                   200                         $6,181,215

           3    6700 Vanalden Ave.                         104                         $1,676,419

           3    6073 Reseda Blvd                           146                         $1,132,050

           15   1221 Figueroa PI.                          75                          $3,378,975

                Total                                      591                        $ 13,678,378


4. APPROVE and appropriate up to $8,881,000 in HHAP funding for the construction of a tiny
   home village at 12600 Saticoy in CD 2, pending the Department of Recreation and Parks
   Commission releasing the Porterville lease on this site with the State of California
   Department of Transportation (Caltrans) and the Department of General Services executing
   a new lease with Caltrans as part of the City COVID-19 Homelessness Roadmap
   (Roadmap):

          CD    Site                                    Number of Beds              Amount

           2    12600 Saticoy                                    150                  $8,881,000

      a. DIRECT the Department of General Services, with the assistance of the City Attorney,
         to negotiate and execute a no-cost lease for up to five (5) years with Caltrans for the
         use ofthe 12600 Saticoy Street site.

5. AUTHORIZE the City Administrative Officer to allocate an estimated balance of up to
   $18,041,234 from the COVID-19 Federal Relief Fund No. 63M, Department No. 10, Account
   No. 10T695 if the Coronavirus Relief Fund expenditure deadline is extended to reduce the
   HHAP allocation in recommendations two (2) through four (4) above.

6. APPROVE the following two (2) new Roadmap sites with a total of 262 beds:
     a. 5941 Hollywood Blvd., owned by the Salvation Army, to establish 30 new interim
        housing beds for individual adult men; and
     b. 1060 Vignes St., being constructed by the County on County-owned property,
        establishing 232 new interim housing beds for individual adults.

7. APPROVE up to $25,202,621 for operations/services for Homelessness Roadmap sites
   through June 30, 2022, from the following sources:
Case 2:20-cv-02291-DOC-KES Document 204-3 Filed 01/15/21 Page 5 of 16 Page ID
                                 #:3621


                                                           CAO File No.                    PAGE



                                                           0220 - 05734 - 0005                    4


     a. $20,237,195 from Emergency Solutions Grant (ESG-COVID); $451,561 of this
        amount will be allocated to furniture, fixtures, and equipment;
     b. $4,965,426 from the Homelessness Efforts - County Funding Agreement Fund;
     c. Appropriate up to $4,965,426 from the Homelessness Efforts - County Funding
        Agreement Fund No. 63Q, Department No. 10, Account No. 10T618 to the
        Homelessness Efforts - County Funding Agreement Fund No. 63Q, Department No.
        43, Account No. 43TXXX, Pallet Shelter - 1060 Vignes St. and appropriate up to
        $20,237,195 within ESG-COVID Fund No. 517, Department 43, account numbers to
        be determined for the cost of operations as described below:

                                       Operating
                                         Costs       Furniture,
                                        through       Fixtures
                             Number    June 30,         and                           Service
    CD            Site       of Beds      2022       Equipment            Total       Provider

     2    11471 Chandler       66       $1,825,890      $23,500       $1,849,350   Hope of the
          Blvd.                                                                    Valley

     2    6099 Laurel         200       $4,741,000      $35,500       $4,776,500   Hope of the
          Canyon                                                                   Valley

     2    12600 Saticoy        150      $3,073,950     $126,000       $3,199,950 To be
                                                                                 determined

     3    6700 Vanalden        104      $2,562,560      $20,500       $2,583,060 To be
          Ave.                                                                   determined

     3    6073 N. Reseda       146      $3,597,440      $62,000       $3,659,440 To be
          Blvd.                                                                  determined

     13   5941 Hollywood       30        $950,400       $85,226       $1,035,626 The Salvation
          Blvd.                                                                  Army

     14   1060 Vignes St.     232       $6,201,360           $0       $6,201,360 To be
                                                                                 determined

     15   1221 S. Figueroa     75       $1,798,500      $98,835       $1,897,335 To be
          St.                                                                    determined

          Total               591      $24,751,100    $451,561      $25,202,621
Case 2:20-cv-02291-DOC-KES Document 204-3 Filed 01/15/21 Page 6 of 16 Page ID
                                 #:3622


                                                                CAO File No.                PAGE



                                                                0220 - 05734 - 0005                5



8. REQUEST the Los Angeles Homeless Services Authority to:
     a. Execute contracts with the providers described in recommendation seven (7) for
        furniture, fixtures and equipment, services and operations costs through June 30,
        2022 at these sites; and
     b. Work with the Council Offices to identify service providers for the facilities listed above
        without named service providers in recommendation (7) and execute contracts for
        furniture, fixtures and equipment, services and operations costs through June 30,
        2022 at these sites.

9. APPROVE up to $39,000 from the COVID-19 Federal Relief Fund No. 63M, Department No.
   10, Account No. 10T695 to the Department of General Services No. 40, General Fund 100,
   for the cost to relocate storage containers to allow construction of the tiny home village at
   6073 N. Reseda Blvd. as follows:

                   Appropriation Unit             Description                  Amount

                         001014             Construction Salaries                 $15,624

                         003180            Construction Materials                 $23,376

                                          Total                                   $39,000


10. APPROVE funds in the amount of $109,506 for an RV Safe Parking site at 15380 Oxnard
   Street in CD 4 for four (4) months from March 1, 2021 through June 30, 2021.
      a. Allocate $109,506 from the Homelessness Efforts - County Funding Agreement Fund
          No. 63Q, Department No. 10, Account No. 10T618 to the Homelessness Efforts -
          County Funding Agreement Fund No. 63Q, Department No. 43, Account No.
          43TXXX, Safe Parking -15380 Oxnard Street.

11. REQUEST the Los Angeles Homeless Service Authority to execute a contract with North
   Valley Caring Services to operate the RV Safe Parking site at 15380 Oxnard Street in CD 4
   forfour (4) months from March 1, 2021 through June 30, 2021.

12.AUTHORIZE the City Administrative Officer to execute a Memorandum of Understanding
   (MOU) with the County of Los Angeles, or designee, to accept $2,100,000 from the County
   for the construction of a family bridge housing facility located at 3061 Riverside Drive in CD
   4, which is one of the 700 Homelessness Roadmap sites in existing agreements with the
   County.

13. AUTHORIZE the Controller to deposit $2,100,000 to the Capital Improvement Expenditure
   Program Fund No 100/54, Account No. 00T761, Bridge Housing - 3061 Riverside Drive
   upon receipt from the County, or designee.
Case 2:20-cv-02291-DOC-KES Document 204-3 Filed 01/15/21 Page 7 of 16 Page ID
                                 #:3623


                                                              CAO File No.                  PAGE



                                                              0220 - 05734 - 0005                  6



14. AUTHORIZE the City Administrative Officer to negotiate and execute a letter of agreement
   with the County of Los Angeles, or designee, agreeable to Council District 14, for the
   construction of a bridge housing facility located at 1060 Vignes Street, outlining the following:
       a. All 232 beds at this site will count toward the Roadmap target of 6,700 new homeless
          interventions;
       b. The County will fund all capital costs;
       c. The City will fund operating costs up to $55 per bed per night through June 30, 2025;
       d. The County will pay any operating costs in excess of $55 per bed per night; and
       e. The target date to begin operations is March 1, 2021.

15. APPROVE up to $6,658,937 from the Federal Emergency Shelter Grant Fund No. 517 for
   ESG-COVID administrative costs as follows:
      a. APPROPRIATE $5,500,682 within the Federal Emergency Shelter Grant Fund No.
         517, Account No. 43TXXX, ESG-COVID LAHSA Administrative Costs for interim
         housing sites in this report ($2,520,262) and Project Homekey sites ($2,980,420).
      b. APPROPRIATE $1,158,255 within the Federal Emergency Shelter Grant Fund No.
         517, Account No. 43TXXX, ESG-COVID HCID Administrative Costs.
              i. Transfer $649,832 from Fund No. 517, Account No. 43TXXX, ESG-COVID
                 HCID Administrative Costs to the General Fund No. 100, Housing +
                 Community Investment Department No. 43, Account No. 001010, Salaries
                 General;
             ii. Transfer $410,948 from Fund No. 517, Account No. 43TXXX, ESG-COVID
                 HCID Administrative Costs to Fund No. 517, Account No. 43T299
                 Reimbursements of General Fund Costs, and further reimburse to the General
                 Fund No. 100, Department No. 43, RSRC 5366, Federal Emergency Shelter
                 Related Costs;
            iii. Transfer $97,475 from Fund No. 517, Account No. 43TXXX, ESG-COVID
                 HCID Administrative Costs to the General Fund No. 100, Housing and
                 Community Investment Department No. 43, Account No. 006030, Leasing.

16.APPROPRIATE $811,302.82 to AB1290 Fund No. 53P, Department No. 28, Account No.
   281202, Council District 2 Redevelopment Projects - Services to repay the loan from the
   Council District 2 Council’s budget for the design, engineering, architecture, and preliminary
   work on the Council District 2 tiny home villages as follows:
      a. $321,350.17 from the COVID-19 Federal Relief Fund No. 63M, Department No. 10,
         Account No. 10T612, 11471 Chandler Blvd.;
      b. $471,063.43 from the COVID-19 Federal Relief Fund No. 63M, Department No. 10,
         Account No. 10T613, 6099 Laurel Canyon; and
      c. $18,889.22 from the COVID-19 Federal Relief Fund No. 63M, Department No. 10,
         Account No. 10T695, CIEP/Homelessness Roadmap/Capital.

17. ALLOCATE $923,911 in previously approved funds from the Homelessness Efforts - County
Case 2:20-cv-02291-DOC-KES Document 204-3 Filed 01/15/21 Page 8 of 16 Page ID
                                 #:3624


                                                             CAO File No.               PAGE



                                                             0220 - 05734 - 0005               7


   Funding Agreement Fund No. 63Q, Department No. 10, Account No. 10T618 to the
   Homelessness Efforts - County Funding Agreement Fund No. 63Q, Department No. 43,
   account numbers to be determined with updated amounts for previously approved overnight
   safe parking sites for 6 months from January 1, 2021 to June 30, 2021 as follows;

      No    Location                  Council      Ownership         Proposed No.   Proposed
                                      District                         of Spaces    Funding
       1    7128 Jordan Ave.             3       Public - LADOT             25        $135,869

      2     11000 National Blvd.         5       Private - Church           30        $163,043

      3     4301 S Central Ave.          9       Public - GSD               10         $54,348

      4     2444-2450 S. Crenshaw        10      Public HCID                10         $54,348
            Blvd
      5     4591 Santa Monica Blvd.     13       Public - Library           10         $54,348

      6     711 S. Beacon                15      Public - GSD               30        $163,043

      7     19610 Hamilton Ave          15       Public - HACLA             25        $135,869

      8     8775 Wilbur Ave             12       Public - LADOT             20        $108,695

      9     1033 Cole Avenue            13       LADWP                      10         $54,348

    Total                                                                   170       $923,911


18. INSTRUCT the General Manager, Housing and Community Investment Department, or
   designee, to:
      a. Amend the City's Roadmap Contract with LAHSA to be effective for the term
         September 1, 2020 - September 30, 2022 and to reflect funding allocations in this
         report.

19. APPROPRIATE $426,000 from the ESG Federal Emergency Shelter Grant Fund No. 517
   and $2,602,965 from the Community Development Trust Fund No. 424, Department No. 43,
   account numbers to be determined for previously approved three months funding for four
   Measure H strategies A5, B4, C7 and D6 for the period from November 1, 2020 through
   January 31, 2021 as follows:
      a. Increase $426,000 within the ESG Federal Emergency Shelter Grant Fund No. 517,
         Account No. 43TXXX, LAHSA - HACLA Measure H Strategy B4 (Landlord
         Incentives).
Case 2:20-cv-02291-DOC-KES Document 204-3 Filed 01/15/21 Page 9 of 16 Page ID
                                 #:3625


                                                              CAO File No.                  PAGE



                                                              0220 - 05734 - 0005                  8


       b. Increase $1,620,000 within the Community Development Trust Fund No. 424,
          Account No. 43TXXX, LAHSA Measure H Strategy A5 (Prevention for Adults).
       c. Increase $750,000 within the Community Development Trust Fund No. 424, Account
          No. 43TXXX, Measure H Strategy C7 (Employment).
               i. Transfer $75,000 from Fund No. 424, Account No. 43TXXX, Measure H
                  Strategy C7 (Employment) to City GF Homeless Program Fund No. 10C,
                   Economic and Workforce Development Department No. 22, Account No.
                  22T622, EWDD Oversight; and
              ii. Transfer $675,000 from Fund No. 424, Account No. 43TXXX, Measure H
                  Strategy C7 (Employment) to City GF Homeless Program Fund No. 10C,
                   Economic and Workforce Development Department No. 22, Account No.
                  22TXXX, LA RISE City CDBG-COVID.
       d. Increase $232,965 within the Community Development Trust Fund No. 424, Account
          No. 43TXXX, Measure H Strategy D6 (Criminal Record Clearing Project).
               i. Transfer $152,751 from Fund No. 424, Account No. 43TXXX, Measure H
                  Strategy D6 (Criminal Record Clearing Project) to the General Fund No. 100,
                  Office of the City Attorney Department No. 12, Account No. 001010, Salaries
                   General;
              ii. Transfer $10,529 from Fund No. 424, Account No. 43TXXX, Measure H
                  Strategy D6 (Criminal Record Clearing Project) to the General Fund No. 100,
                  Office of the City Attorney Department No. 12, Account No. 006010, Expenses;
                  and
             iii. Transfer $69,685 from Fund No. 424, Account No. 43TXXX, Measure H
                  Strategy D6 (Criminal Record Clearing Project) to Fund No. 424, Account No.
                  43T291 Reimbursements of General Fund Costs - City Attorney, and further
                   reimburse to the General Fund No. 100, Department No. 12, Account No. RSC
                  5334.

20. AUTHORIZE the City Administrative Officer to:
      a. Prepare Controller instructions or make necessary technical adjustments, including
         to the names of the Special Fund accounts recommended for this report, consistent
         with the Mayor and Council action in this matter, and authorize the Controller to
         implement these instructions; and
      b. Prepare any additional Controller instructions to reimburse City Departments for their
         accrued labor, material or permit costs related to projects in this report consistent with
         the Mayor and Council action on this matter and authorize the Controller to implement
         these instructions.
  Case 2:20-cv-02291-DOC-KES Document 204-3 Filed 01/15/21 Page 10 of 16 Page ID
                                    #:3626


                                                                   CAO File No.                  PAGE



                                                                   0220 - 05734 - 0005                  9

DISCUSSION

CITY’S COMMITMENT TO THE HOMELESSNESS ROADMAP

The City of Los Angeles (City) reached an agreement with the County of Los Angeles (County) on
June 16, 2020, to develop an additional 6,700 homeless interventions in the City COVID-19
Homelessness Roadmap (Roadmap) to address the COVID-19 emergency within 18 months. This
agreement establishes the following milestones:
          • 700 beds in existing agreements with the County within 10 months;
          • 5,300 new beds within 10 months; and
          • 700 new beds within 18 months.

6,000 of these beds must be new beds, which are not included in any existing agreements between
the City and the County. The County has committed to providing $60 million in services per year
over five (5) years for a total of $300 million or half of the estimated $600 million cost for these beds
over the five (5) year term of the agreement. The target population for this effort includes:

           •   People experiencing homelessness and living in the City within 500 feet of freeway
               overpasses, underpasses and ramps;
           •   People experiencing homelessness within the City who are 65 years of age or older;
               and
           •   Other vulnerable people experiencing homelessness within the City of Los Angeles.

Attachment 1 summarizes approved interventions by Council District that are completed or in
process according to the milestones established in the agreement with the County. The target
number of beds for each Council District for the number of people experiencing homelessness
within 500 feet of freeway overpasses, underpasses, and ramps is based on the Los Angeles
Homeless Services Authority’s (LAHSA’s) 2019 Point in Time Count data. To date, 7,398 total
interventions have been approved. 1,128 of these are completed, 3,270 are in progress, and 3,000
are rapid rehousing/shared housing interventions that are to be implemented by LAHSA. Future
reports will provide target and actual placement numbers for rapid rehousing/shared housing
placements by Council District.

FUNDING RECOMMENDATIONS

Construction Funds for Interim Housing Sites in Development
$34,500,000 million of Coronavirus Relief Fund (CRF) funding was approved for the construction
of new interim housing beds. CRF Funds must be expended by December 30, 2020. Unless the
CRF expenditure deadline is extended, it is estimated that up to $18,041,234 of this amount may
not be expended and additional funding will be needed. As such, this Office recommends approval
of reprogramming and commitments of funds from the State of California Homeless Housing,
Assistance, and Prevention Program (HHAP) as discussed below, so that Roadmap projects may
  Case 2:20-cv-02291-DOC-KES Document 204-3 Filed 01/15/21 Page 11 of 16 Page ID
                                    #:3627


                                                                CAO File No.                 PAGE



                                                                0220 - 05734 - 0005             10


move forward without delay if the CRF deadline is not extended. It also recommends that the City
Administrative Officer (CAO) be authorized to allocate the balance of CRF funds for these sites if
the deadline is extended. The CAO is also exploring other funding options for these capital costs
to reduce the amount of HHAP funding needed for the Roadmap.

The site at 12600 Saticoy is on a portion of land owned by the City and State of California
Department of Transportation (Caltrans), and would be the sixth tiny home village approved for
funding. To determine the site’s feasibility, the Bureau of Engineering (BOE) surveyed the site,
assessed utility and sewer accessibility, prepared site plans, and conducted a California
Environmental Quality Act (CEQA) analysis. BOE has transmitted the CEQA analysis under
separate cover. The Mayor and City Council must approve BOE’s determination that this use is
categorically exempt from CEQA. The recommended funding based on BOE’s rough order of
magnitude estimate is $8,881,000.

In previous funding reports, CRF funding was allocated to five (5) Tiny Home Village projects.
$10,433,859 in HHAP funding is needed for construction costs for these projects after December
30, 2020 if the CRF expenditure deadline is not extended. Two (2) of these projects have completed
the bid process and final bids are higher than the approved funding. Additional funding in the
amount of $3,244,519 is needed for these two (2) projects.

Lastly, this report recommends an additional $11,667,250 in HHAP funds be reserved for the
construction of two (2) sites in pre-development that will be recommended in the next funding report
($11,667,250) for a total HHAP of $34,226,628.

Services and Operating Costs for Interim Housing Sites in Development

This report recommends up to $25,202,621 for operations/services for eight (8) Roadmap sites
through June 30, 2022, from the following sources: $20,237,195 from Emergency Solutions Grant
(ESG-COVID) fund, and $4,965,426 from Homelessness Efforts - County Funding Agreement. Five
(5) of the eight (8) sites have been approved, and three (3) are new sites recommended in this
report: 150 new beds at the 12600 Saticoy tiny home village in Council District (CD) 2; 30 new beds
to be operated by the Salvation Army in Hollywood in CD 13; and 232 beds being established in
partnership with the County at 1060 N. Vignes St. in CD 14.

BOE has also conducted a CEQA analysis of the new sites in CD 13 and CD 14 and transmitted
the analysis under separate cover. The Mayor and City Council must approve BOE’s determination
that both projects are categorically exempt from CEQA.

Relocation of 10 Containers

The site at 6700 Vanalden Ave. was approved in the first Roadmap funding report (C.F. 20-0841).
The proposed area for this tiny home village currently has 10 large storage containers owned by
various City and nonprofit groups that must be relocated before construction can begin. Funding in
  Case 2:20-cv-02291-DOC-KES Document 204-3 Filed 01/15/21 Page 12 of 16 Page ID
                                    #:3628


                                                                  CAO File No.                  PAGE



                                                                  0220 - 05734 - 0005              11


the amount of $39,000 is recommended for the General Services Department (GSD) to relocate
the containers before the start of construction.

RV Safe Parking at 15380 Oxnard St. (CD4)

The site at 15380 Oxnard St. in CD 4 is proposed to establish a Safe Parking program for up to 13
RVs. The County is negotiating with the U.S. Army Corps of Engineers to enter into a license
agreement for this site. The County will fund the necessary infrastructure improvements and the
City will support the operating costs. CAO and LAHSA have worked with the service provider, North
Valley Caring Services, to draft a budget for the program. The County will begin construction in
January and complete improvements by the end of February. Operations are expected to begin by
March 1, 2021. The recommended funding through June 30, 2021 is $109,506. The County has
agreed that this project will be included in the City’s Roadmap. If approved, this project will add 13
interventions to the CD 4 Roadmap plan.

Agreements with the County of Los Angeles
The CAO requests authority to enter into agreements with the County for the projects at 3061
Riverside Dr. and 1060 Vignes St., which the County is partially funding.

3061 Riverside Dr.

3061 Riverside Dr. is part of the 700 beds in existing agreements with the County included in the
Roadmap. The CAO, BOE, and GSD are near completion of a lease agreement with L&R
Construction, the property owner and primary contractor, for this design-build project to establish
80 interim housing beds for families. The total cost for the capital improvements at this site is $5
million. A total of $1,755,127 has been allocated for this project to date. An additional $1,101,400
is recommended in this report for leasing and construction costs. The County Board of Supervisors
has approved $2.1 million toward this cost, and the City will provide the remainder of the capital
costs and pay leasing costs for up to five (5) years. Operations and services at this site will be
supported by County Measure H funding for family interim housing. The CAO requests
authorization to enter into a Memorandum of Understanding with the County to accept the
construction funding for the project. If approved, this project will add 80 beds for families to the CD
4 Roadmap plan.

1060 Vignes St.

On October 20, 2020, Councilmember De Leon introduced a motion to authorize the CAO to
negotiate an agreement with the County regarding a County-owned property at 1060 N. Vignes St.
(C.F. 20-1350). The County will fully fund construction costs to establish 232 interim housing beds
on the site using modular construction. The City will fund operations and services for these beds
until June 30, 2025. The CAO and the County are negotiating a letter of agreement, acceptable to
CD 14, for this project. This project will add 232 beds to the CD 14 Roadmap plan.
  Case 2:20-cv-02291-DOC-KES Document 204-3 Filed 01/15/21 Page 13 of 16 Page ID
                                    #:3629


                                                                 CAO File No.                 PAGE



                                                                 0220 - 05734 - 0005             12


This report recommends that the CAO be authorized to execute the letter of agreement outlining
the following:

   1.   All 232 beds at this site will count toward the Roadmap target of 6,700 new interventions.
   2.   The County will fund all capital costs;
   3.   The City will fund operating costs up to $55 per bed per night through June 30, 2025;
   4.   The County will pay any operating costs in excess of $55 per bed per night; and
   5.   The target date to begin operations is March 1, 2021.

Other Recommendations

This report also recommends administrative funding through June 30, 2022 for the Housing and
Community Investment Department and LAHSA, commitment of CRF funding to repay a loan from
CD 2 discretionary funds to expedite development of tiny home villages, and adjustments to
recommendations for previously approved funds.

Measure H Strategies

On October 27, 2020 a CAO report was considered regarding a County request to fund the costs
within the City to continue (4) Measure H strategies that the County had only funded through
October 31,2020 due to a Measure H revenue shortfall (C.F. 20-1385). The County requested that
the six (6) cities that received direct ESG-COVID awards allocate a percentage of these funds to
support the four (4) strategies in each City. The County fully funded these strategies outside of the
six (6) cities, but Measure H funding within these cities ended on October 31,2020. The Mayor and
City Council approved three (3) months funding from one-time sources for these strategies and
instructed the CAO and the Chief Legislative Analyst (CLA) to report to Council regarding how
continued funding for these strategies helps to prevent or resolve homelessness. This report
provides Controller’s instructions to allocate the approved funding. The CAO and CLA will report
back on funding through June 30, 2021 in January 2021.

FUNDING STATUS

Attachment 2 outlines the funding status of the four (4) main funding sources approved for the
Roadmap in Fiscal Year(FY) 2020-2021, assuming approval of the recommendations in this report.
The main sources of funding include, CRF, ESG-COVID, the County Service Commitment, and the
addition of HHAP. A total of $53 million is anticipated from the County in this FY. On September 1,
2020, the City received the first allocation of$17.66 million.

As discussed above, unless the CRF expenditure deadline is extended, up to $34,226,628 in HHAP
funds will be needed for capital costs for existing and pending Roadmap projects. If the CRF
deadline is extended, this report recommends that the CAO be authorized to allocate remaining
CRF balance to the sites discussed in this report.
  Case 2:20-cv-02291-DOC-KES Document 204-3 Filed 01/15/21 Page 14 of 16 Page ID
                                    #:3630


                                                               CAO File No.               PAGE



                                                               0220 - 05734 - 0005           13

FISCAL IMPACT

There is no impact to the General Fund as a result of the recommendations in this report at this
time. All ofthe recommendations in this report will be funded with CARES Act, HHAP funding and
the County of Los Angeles service funding commitment in FY 2020-21 and FY 2021-22. Beginning
in FY 2022-23, $34,450,478 will be needed for the City share of all approved Roadmap intervention
operating costs. Funding for these costs will be considered through the City’s annual budget
process, which is subject to Mayor and Council approval.

FINANCIAL POLICIES STATEMENT

The recommendations in this report comply with the City Financial Policies.

Attachments
1. COVID-19 Homelessness Roadmap Tracker - Homeless Interventions in Approved Projects
2. COVID-19 Homelessness Roadmap Fiscal Year 2020-21 Funding Status



RHL: YC:MTB:AMW: 1620030
                                                  Case 2:20-cv-02291-DOC-KES Document 204-3 Filed 01/15/21 Page 15 of 16 Page ID
Attachment 1                                                                        #:3631


COVID-19 Homelessness Roadmap Tracker: Homeless Interventions in Approved Projects (1)
                                               Existing 700 Beds                                              New Interventions for 5300 Beds                                                                                   New Interventions for 700 Beds
              Council District Plans
Council                                        (2) by 4/16/2021                                               ________ by 4/16/2021________                                                                                     _______ by 12/16/2021_______
                                                                                                                                                                                                                                                                                                         Total
District                                                                  RRH/Shared (3)         Interim Housing (4)      Project Homekey (5)         Safe Parking          Permanent Housing          RRH/Shared (3)           Interim Housing            Safe Parking         Permanent Housing
             Target   Completed   In Process   Completed   In Process   Completed   In Process   Completed   In Process   Completed   In Process   Completed   In Process   Completed   In Process   Completed   In Process   Completed   In Process   Completed   In Process   Completed   In Process

    1        430          0         184           0            0                                    0            0           0           91           0            0           0           93                                    0            0           0            0           0            0        184
    2         203        268        425           0            0                                   185         425           0            0           0            0           83           0                                    0            0           0            0           0            0        693
    3         14          0         478           0           80                                    0          246           0           127          0           25           0            0                                    0            0           0            0           0            0        478
    4         46         100        239           0          226                                   100           0           0            0           0           13           0            0                                    0            0           0            0           0            0        339
    5         94         102         30           0            0                                    54           0           0            0           0           30           48           0                                    0            0           0            0           0            0        132
    6         125         70        220           0            0                                    70           0           0           110          0            0           0            0                                    0            0           0            0           0          110        290
    7         134        85          57           85          57                                    0            0           0            0           0            0           0            0                                    0            0           0            0           0            0        142
    8         84          0          64           0           33                                    0            0           0           31           0            0           0            0                                    0            0           0            0           0            0        64
    9        482         30         387           0          113                                    0           30           0            0           30          10           0          234                                    0            0           0            0           0            0        417
   10         77          15        213           0            0                                    15          70           0           23           0            0           0          103                                    0            0           0            0           0           17        228
   11         92          0          80           0            0                                    0            0           0            0           0           30           0            0                                    0            0           0            0           0           50        80
   12         17          0         203           0            0                                    0          107           0           76           0           20           0            0                                    0            0           0            0           0            0        203
   13        468         23         163           0            0                                    0          102           0           41           0           20           23           0                                    0            0           0            0           0            0        186
   14         622        100        336           0           55                                   100         232           0           49           0            0           0            0                                    0            0           0            0           0            0        436
   15         194        335        337           62           0                                   138         75            0           40           0           50          135           0                                    0            0           0            0           0          172        672

 Total      3,082       1,128      3,416
                                                 147         564           0         2,252         662        1,287          0           588          30         198          289         430           0          748           0            0           0            0           0          349
                                                                                                                                                                                                                                                                                                         7,544
                                                       711                                                                       5,736                                                                                                            1,097

(1) Approved Projects: Beds in projects with approved funding or pending funding approval.
(2) The 700 beds in existing agreements with the County of Los Angeles.
(3) RRH (Rapid Rehousing)/Shared Housing will be updated as Council District targets are set and placements are reported.
(4) Includes the 762 A Bridge Home (ABH) beds, not in existing agreements with the County of Los Angeles, that were in development and scheduled for completion after June 16, 2020 Binding Term Sheet.
(5) Project Homekey sites are pending final purchase and approval of recommended Owner/Operators. Does not include Housing Authority of the City of Los Angeles (HACLA) sites that will open as supportive housing with services provided by the County of Los Angeles (County)
under the Proposition HHH Memorandum of Understanding between the City, HACLA, and the County.




 11/13/2020
                                                          Case 2:20-cv-02291-DOC-KES Document 204-3 Filed 01/15/21 Page 16 of 16 Page ID
                                                                                            #:3632



Attachment 2



COVID-19 Homelessness Roadmap Fiscal Year 2020-21 Funding Status
                                                                                                                                                                                                                                          County Service
                                                                              HEAP /                                                                                                                                                      Recommended
                                                              Units           HHAP              CRF                                                                                                                                         Allocations  County Service
                                                                           Allocated/       Allocations         CRF               CRF              CRF            ESG-COVID         ESG-COVID        ESG-COVID         ESG-COVID           ($300M for 5  Recommended County Service County Service
Type of Unit/Intervention                                                  Committed          ($250M)        Commitments       Uncommitted      Expenditures      Allocations      Commitments       Uncommitted       Expenditures            years)     Commitments   Uncommitted  Expenditures
New Interim Housing Beds
-ABH Beds                                   Capital           762            $34,201,320
                                          Operating                          $19,721,755
- Other interim Beds (Including            Capital            1,012          $34,226,628       $47,400,000      $26,573,735       $20,826,265        $374,983
Pallet Shelters)**                        Operating                                                                                                                  $20,688,597      $20,688,597                 $0                $0       $12,151,364      $12,151,364            $0            $0
New permanent housing units/not included in
                                                              908
existing County Contracts
Homekey Units**                             Match             750                            $150,000,000       $62,000,000       $88,000,000      $9,433,094
                                          Operating                                                                                                                 $22,000,000       $18,259,029         $3,740,971                $0
                                         Rehabilitation                                                                                                             $30,000,000        $2,890,168       $27,109,832                 $0
Rapid Rehousing/Shared Housing'                              3,000                                                                                                  $97,165,429       $30,000,000       $67,165,429                 $0
Measure H Strategy B4 (Landlord Incentives)4                                                                                                                          $1,136,000         $426,000          $710,000
Leased Facilities**                        Leasing                                                                                                                    $3,951,600                $0        $3,951,600                $0
                                                              600
                                          Operating
Safe Parking"                                                 513                                                                                                                                                                             $1,033,417        $1,033,417           $0            $0
Housing Units in Existing County Contracts                    700
Outreach                                                                                                                                                              $2,449,650        $2,449,650                $0                  0
Administration                                                                                  $2,500,000
                                                                                                     (BOE)
                                                                                                 $100,000
                                                                                                     (GSD)        $2,600,000              $0         $469,506         $6,207,536        6,207,536                 $0                $0
TOTAL                                                        8,245           $88,149,703      $200,000,000      $91,173,735      $108,826,265     $10,277,583      $183,598,812       $80,920,980      $102,677,832                 $0       $53,000,000      $13,184,781    $39,815,219            $0
* Funded by the Federal and State Sources
** Operating Costs: ABH Beds: $60/bed/night; Shelters, Leased Facilities: $45/bed/night; Safe Parking: $30/car/night, based on average operating time of eight months operations for Other Interim Beds, Acquired Units, Leased Facilities, and Safe Parking in FY 2020-
21.
       Reflects the entire cost of the program for four (4) years using ESG-COVID.
      ‘Placements funded with City funding for Measure H Strategy 4 will be counted toward the Roadmap target of 6,700 interventions.




                                                                                                                                                   1 of 1                                                                                                                                  11/13/2020
